Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 9/17/2021. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Daniel Clark at 617 345-3536 on 10/13/2021.

Claims 7, 8, 10-13 are cancelled.

Claim 14 is amended as follows
In the preamble phrase “A method of reducing gene overexpression” is replaced with “A method of reducing protein overexpression”.
In the first method phrase “transforming one or more relevant cells” is replaced with “transforming one or more cells”.
In the last wherein phrase “wherein the heterobifunctional compound which is selected from” is replaced with “wherein the heterobifunctional compound is selected from”.

Claim 18 is rewritten as follows:
The method of claim 14, further comprising transforming one or more cells of the subject with a nucleic acid sequence encoding a CRISPR RNA-guided endonuclease, wherein upon expression of the nucleic acid sequence, the CRISPR RNA guided nuclease acts to genomically integrate the nucleic acid sequence encoding the heterobifunctional compound targeting protein.

Claim 29 is amended as follows
In the last wherein phrase “wherein the heterobifunctional compound which is selected from” is replaced with “wherein the heterobifunctional compound is selected from”.


Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 9/17/2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Election/Restrictions
4. 	Applicant’s election of the following invention without traverse in the reply filed on 8/15/2019 is acknowledged.  
Group I, claims 1, 2, 4-6, 27 and 29, drawn to a transformed cell.

Rejoinder
Claims 1, 2, 4-6, 27, and 29 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 3/09/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-II is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-15, 17-20, directed to previously non-elected Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest transformed cells or methods of reducing protein overexpression in thereof comprising a dTAG sequence inserted in-frame with an endogenous protein so as to generate endogenous-dTAG hybrid proteins, and a heterobifunctional ligand selected from dFKBP1-5 (see excerpt from Applicant’s Fig. 29E below), which causes degradation of the endogenous-dTAG hybrid protein by recruitment to a ubiquitin ligase.

    PNG
    media_image1.png
    778
    788
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
6. 	Claims 1, 2, 4-6, 14, 15, 17-20, 27, and 29 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633